     Case 3:13-cv-04896-K Document 182 Filed 01/25/19               Page 1 of 3 PageID 3606


                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF TEXAS
                                  DALLAS DIVISION

KELVION WALKER                               §
    Plaintiff                                §
                                             §
v.                                           § CIVIL ACTION NO. 3:13-CV-04896-K
                                             §           (Judge Kinkeade)
AMY WILBURN                                  §
    Defendant                                §

                                    JOINT STATUS REPORT

TO THE HONORABLE JUDGE OF SAID COURT:

         COMES NOW Plaintiff Kelvion Walker and Defendant Amy Wilburn and file this Joint

Status Report.

                                          I.
                                PROCEDURAL BACKGROUND

         1.      On December 18, 2013, Plaintiff filed suit and the case was assigned to Judge

Fitzwater. Doc. 1.

         2.      On October 5, 2015, Judge Fitzwater stayed the case. Doc. 113.

         3.      On April 16, 2018, Judge Fitzwater set the case for trial on August 27, 2018.

Doc. 143.

         4.      On July 5, 2018, Judge Fitzwater reset the trial setting to February 4, 2019. Doc.

157.

         5.      On November 9, 2018, the District Clerk reassigned the case to Judge Kinkeade.

Doc. 178.

         6.      On January 15, 2019, the parties’ attorneys of record participated in a conference

call with David Miller, Judge Kinkeade’s law clerk about this matter. Mr. Miller informed the

attorneys that the February 4, 2019 trial setting will be reset. Mr. Miller provided the attorneys

Joint Status Report                                                                        Page 1
27600/599076
  Case 3:13-cv-04896-K Document 182 Filed 01/25/19                Page 2 of 3 PageID 3607


two possible trial settings: May 6, 2019 and September 9, 2019.

                                          II.
                                     STATUS REPORT

        7.      The parties are available for trial on September 9, 2019. Defendant’s counsel

reviewed their schedules and contacted Defendant’s expert witness and fact witnesses about their

availability for trial in May and September. Defendant, her counsel and witnesses are available

for trial in September but not in May. Plaintiff is ready on both the May and September dates

and desires to proceed on the earlier of the two dates as the stay entered in the case was

immoderate in length.

                                            Respectfully submitted,

                                            /s/ Geoff J. Henley_
                                            GEOFF J. HENLEY
                                            State Bar No. 00798253
                                            ghenley@henleylawpc.com
                                            R. LANE ADDISON
                                            State Bar No. 24059355
                                            rladdison@henleylawpc.com
                                            HENLEY & HENLEY, P.C.
                                            3300 Oak Lawn Ave, Ste 700
                                            Dallas, TX 75219
                                            Tel. (214) 821-0222
                                            Fax (214) 821-0124

                                            ATTORNEYS FOR PLAINTIFF
                                            KELVION WALKER


                                            /s/ Thomas P. B randt_
                                            THOMAS P. BRANDT
                                            State Bar No. 02883500
                                            JOHN F. ROEHM III
                                            State Bar No. 17157500
                                            FANNING HARPER MARTINSON
                                            BRANDT & KUTCHIN, P.C.
                                            Two Energy Square
                                            4849 Greenville Ave., Suite 1300
                                            Dallas, Texas 75206
                                            (214) 369-1300 (office)

Joint Status Report                                                                     Page 2
27600/599076
  Case 3:13-cv-04896-K Document 182 Filed 01/25/19                 Page 3 of 3 PageID 3608


                                             (214) 987-9649 (telecopier)

                                             ATTORNEYS FOR DEFENDANT
                                             AMY WILBURN

                                CERTIFICATE OF SERVICE

       I hereby certify that on the 25th day of January, 2019, I electronically filed the foregoing
document with the clerk of the Court for the United States District Court, Northern District of
Texas, using the electronic case filing (“ECF”) system of the Court. The ECF system has
provided notice of said filing to all attorneys of record.

                                             /s/_Thomas P. Brandt
                                             THOMAS P. BRANDT
        .




Joint Status Report                                                                        Page 3
27600/599076
